     Case 1:17-cv-03139-LGS-SDA Document 485 Filed 09/15/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 JAMES CONTANT et al.,

                        Plaintiffs,
                                                                     17-cv-3139-LGS
                        -against-

 BANK OF AMERICA CORP et al.                                 NOTICE OF APPEARANCE

                       Defendants.


         To the Clerk of the Court and all parties of record:


         Please enter my appearance as counsel for AMA Capital Management, LLC in the above-

captioned matter.

         I certify that I am admitted to practice in this Court.

Dated:          New York, New York
                September 15, 2021


                                                By:     ________________________
                                                        Damian R. Cavaleri (DC-2558)
                                                        HOGUET NEWMAN
                                                        REGAL & KENNEY, LLP
                                                        One Grand Central Place
                                                        60 East 42nd Street, 48th Floor
                                                        New York, NY 10165
                                                        Phone: 212.689.8808
                                                        Fax: 212.689.5101
                                                        dcavaleri@hnrklaw.com
                                                        Counsel for AMA Capital
